Citation Nr: 0032903	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-34 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.

3.  Entitlement to service connection for posterior 
communicating artery aneurysm.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1980.

These matters come before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the Houston, Texas, Regional Office (RO), 
which, denied service connection for residuals of a low back 
injury, residuals of a cervical spine injury, posterior 
communicating artery aneurysm, residuals of a head injury, 
headaches, and depression.  The veteran timely appealed these 
determinations to the Board.

In June 2000, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge in San Antonio.  A 
transcript of that hearing is of record.

The veteran is unrepresented in this appeal.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for all the claimed disorders set forth on 
the title page of this decision.  He alleges that each of 
these disorders was initially incurred during active service, 
and is currently manifested.

The record reflects that the veteran has not been afforded 
Department of Veterans Affairs (VA) medical examinations in 
regard to the alleged low back, cervical spine, aneurysm, 
head, headaches and psychiatric disorders, and the record 
includes no medical evidence of a nexus between any of these 
disabilities and service.  

The Board notes that Congress recently amended 38 U.S.C. 
§ 5107 (and amended or added other relevant provisions) to 
clarify VA's duty assist a claimant in developing all facts 
pertinent to a claim for benefits.  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106, 
and certain notification requirements when requested 
information has not been received.  Such duty also includes 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing assistance 
(such as having the veteran undergo medical examination) only 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Additionally, the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals, prior to March 1, 1999) (Court)  has long held that 
the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  Further, this duty 
includes an additional VA examination by a specialist, when 
necessary.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

In light of the foregoing, the Board finds that specialized 
examinations are warranted.  The veteran is hereby notified 
that a failure to report for any scheduled examination, 
without good cause, could well result in the denial of the 
claim.  See 38 C.F.R. § 3.655 (1999).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

Prior to having the RO undergo VA examination, however, the 
RO should obtain and associate with the record all 
outstanding medical records, particularly to include any 
medical records from pertinent VA facilities.  In this case, 
the claims file includes outpatient treatment records from 
the Audie L. Murphy Memorial Veterans Hospital in San 
Antonio, Texas, dated between June 1997 and September 1998; 
however, records reflecting any medical examination 
scheduled/treatment obtained beyond that date have not been 
requested or received.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; as such, 
following completion of the development requested below, the 
RO should adjudicate the claims on the merits.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This should specifically 
include any outstanding records of VA 
medical care from the Audie L. Murphy 
Memorial Veterans Hospital in San 
Antonio, Texas; records should also be 
obtained from any other facility or 
source identified by the veteran.  
However, if any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current lumbar 
and cervical spine disabilities.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies (the latter reported in degrees, 
with standard range of motion provided 
for comparison purposes), should be 
conducted, and all clinical findings 
should reported in detail.  Following 
examination of the veteran and review of 
his pertinent medical history, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has disability of the lumbar spine and of 
the cervical spine that can be attributed 
to his period of service, to include any 
injuries sustained in service or 
symptomatology reported therein.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded appropriate VA 
examination(s) to determine the nature 
and etiology of any ascertainable 
posterior communicating artery aneurysm, 
residuals of a head injury, and 
headaches.  It is imperative that the 
physician(s) designated to examine the 
veteran review(s) all evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should reported in 
detail.  Following examination of the 
veteran and review of his pertinent 
medical history, medical opinion(s) 
should be rendered as to whether it is as 
least as likely as not that the veteran 
actually has a posterior communicating 
artery aneurysm, residuals of a head 
injury, and headaches that can be 
attributed to his period of service.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in typewritten report(s).

4.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
illness, to include depression. It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, to 
include psychological testing, should be 
accomplished.  Following examination of 
the veteran and review of his pertinent 
medical history, the examiner should 
render an opinion as to whether it is as 
least as likely as not that veteran 
actually has depression that can be 
attributed to his period of service.  If 
the examiner is unable to provide any of 
the requested information with any degree 
of medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

5.  If none of the requested development 
shows that the veteran has been diagnosed 
as having a low back disorder, headaches 
and/or residuals of a head injury, or 
does not yield medical opinion 
demonstrating a relationship between each 
of the currently claimed disorders and 
the veteran's period of military service, 
the RO should specifically advise him of 
the need to submit such competent medical 
evidence to support the claim(s).

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate all of claims on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the current version of 
38 U.S.C.A. § 5107.  The RO should 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  If any benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him a supplemental statement 
of the case and give him the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

